Corrected Notice of Allowability
1.	This Corrected Notice of Allowability is prepared solely to attach the missing annotated copy of the IDS dated 03/02/2021. No changes are made to the claims allowed or to the reasons for allowance. 
Status of Application
2.	Claims 1-7, 9-11, and 13-15 were allowed in the previously mailed Office Action. Each of said claims remains as such herein. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/02/2021 was considered previously but an annotated copy was not attached with the Office Action. An annotated copy of the considered IDS is attached herewith. 
Allowable Subject Matter
4.	Claims 1-7, 9-11, and 13-15 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of processing a silica soot body. Specifically, the prior art fails to teach a method wherein a silica soot body is sintered at a temperature of greater than 1100 °C in a first gas environment that comprises a halogen doping precursor and also comprises a plurality of impermeable gases, wherein the halogen doping precursor is gas phase and has a partial pressure of greater than 2.0 atm, and wherein said plurality of impermeable gases comprises a first impermeable gas that has a partial pressure of less than 0.2 atm. The prior art also does not teach or suggest a method wherein a silica soot body is doped by exposure at a temperature of less than 1100 °C to a first gas environment that comprises a halogen doping precursor and also comprises a first impermeable gas that has a partial pressure of greater than 0.2 atm, and wherein the thus exposed body is thereafter sintered at a temperature of greater than 1100 °C in a second gas environment that comprises said gas phase halogen doping and said first impermeable gas precursor, wherein in the second gas environment the doping precursor has a partial pressure of greater than 2.0 atm and the impermeable gas has a partial pressure of less than 0.2 atm.  
The most relevant prior art references found are Bookbinder et al (US 9594210) and Bookbinder et al (US 2016/0299289). The difference from instant claims is that while Bookbinder et al (‘210) teaches a method for processing a silica soot body comprising a step of doping with a Cl-doping precursor such as SiCl4 during a sintering process at a temperature higher than 1300 °C, wherein the environment for the doping step comprises SiCl4 or other Cl-doping precursor along with helium impermeable gas, and wherein the partial pressure of the doping precursor can be higher than 2.0 atm, Bookbinder et al (‘210) does not teach or suggest an impermeable gas with a partial pressure of less than 0.2 atm, or a plurality of impermeable gases in the treating environment. Bookbinder et al (’210) also does not teach a method wherein treatment in said environment is carried out at a temperature below 1100 °C with the impermeable gas having a partial pressure of greater than 0.2 atm, followed by sintering at a temperature greater than 1100 °C and an impermeable gas partial pressure of less than 0.2 atm. Bookbinder et al (‘289) teaches a similar method for producing a silica glass fiber including a chlorine doping step, and provides specific density values for the soot body, but Bookbinder et al (‘289) also does not teach or suggest a plurality of impermeable gases in the treating environment or a method wherein treatment in said environment is carried out at a temperature below 1100 °C with the impermeable gas having a partial pressure of greater than 0.2 atm, followed by sintering at a temperature greater than 1100 °C and an impermeable gas partial pressure of less than 0.2 atm.  For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW3 September 2021